DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 

Response to Amendment
This office action is response to communications filed 02/26/2021.  Clams 16, 20-28 and 31 are pending. 
Response to Arguments
Applicant’s arguments with respect to claims 16, 20-28 and 31 have been considered but are moot due to new grounds of rejection.
The applicant argues that Zheng does not teach block partitioning performed based on whether or not transform coefficients of the current block is present.  

It is noted that the independent claims are in conditional form and the claims only require either width to be greater or height to be greater but not both. 
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 20-22, 27, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0098063 and hereafter referred to as “Chen”) in view of  Kirchhoffer et al (US 2019/0037245 and hereafter referred to as “Kirchhoffer”) and Zheng (US 2014/0079332).
Regarding Clam 16 and 31, Chen discloses a method of decoding video performed by a decoding device, the method comprising:  and a non-transitory 
deriving prediction samples by performing a prediction for a current block (Page 19, paragraph 0194); 
determining whether the current block is partitioned (Page 19, paragraph 0197); 
deriving transform blocks by partitioning the current block based on a result of the determination (Page 19, paragraph 0197); 
deriving transform coefficients for the derived transform blocks (Page 19, paragraph 0200);
 deriving residual samples by performing an inverse transform process for the transform coefficients (Page 19, paragraph 0200); and 
generating a reconstructed picture based on the residual samples and the prediction samples (Page 19, paragraph 0200), 
Chen is silent on obtaining a flag for whether transform coefficients for a current block is present; determining whether the current block is partitioned based on a size of the current block and a maximum transform size, wherein based on a value of the flag being equal to 0, it is determined that the current block is not partitioned into the transform blocks, and wherein based on a value of the flag being equal to 1, it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size, wherein the width of the current block is W and the height of the current block is H, based on the width of the current block is W 
Kirchhoffer discloses obtaining a flag for whether transform coefficients for a current block is present; determining whether the current block is partitioned based on a size of the current block and maximum block size; wherein based on a value of the flag being equal to 0, it is determined that the current block is not partitioned into the transform blocks, and wherein based on a value of the flag being equal to 1, it is determined that the current block is partitioned (Page 11, paragraph 0112, 0115). Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify Chen to include the missing limitations as taught by Kirchhoffer in order to have a better compromise between encoding complexity and better rate distortion ration (Page 2, paragraph 0006) as disclosed by Kirchhoffer.
The combination is silent on determining whether the current block is partitioned based on a size of the current block and a maximum transform size, wherein it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size, wherein the width of the current block is W and the height of the current block is H, based on the width of the current block is W and the width of the current block is greater than the width of the maximum transform size, wherein a width of the transform blocks is derived as W/2, based on the height of 
Zheng discloses determining whether the current block is partitioned based on a size of the current block and a maximum transform size, wherein it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size (Page 8, paragraph 0081, Page 7, paragraph 0074), wherein the width of the current block is W and the height of the current block is H (Figure 1, Page 8, paragraph 0081, Page 7, paragraph 0074), based on the width of the current block is W and the width of the current block is greater than the width of the maximum transform size, wherein a width of the transform blocks is derived as W/2 (Figure 1, Page 8, paragraph 0081, Page 7, paragraph 0074: “When the height of the current transform block is equal to the preset minimum size and the width of the current transform block is greater than the height of the current transform block, the splitting direction parameter is set to 1, that is, a value of interTUSplitDirection is 1”; therefore, if the height is equal, see paragraph 0081 that the width is greater and transform block must be split, Figure 1 for W/2), based on the height of the current block is H and the height of the current block is greater than the width of the maximum transform size, wherein a height of the 2Application No.: TBADocket No.: 8736.02181.US20 transform blocks is derived as H/2 (Figure 1, Page 8, paragraph 0081, Page 7, paragraph 0074: “When the width of the current transform block is  equal to the preset minimum size and the width of the current transform block is smaller than the height of the current transform block, the splitting direction parameter is set to 0, that is, a value of interTUSplitDirection is 0; a value of the size parameter of the current transform block is equal to an average value of the height of the current transform block and the width of the current transform block.”, therefore, if the width is equal, see paragraph 0081 that the height is greater and transform block must be split, Figure 1 for H/2).    
Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by Zheng in order to effectively reduce complexity of a coding process (Page 2, paragraph 0014) as disclosed by Zheng.
It is noted that the independent claims are in conditional form and the claims only require either width to be greater or height to be greater but not both. 

Regarding Clam 28, Chen discloses a method of encoding video performed by an encoding apparatus:
deriving prediction samples by performing a prediction for a current block (Page 19, paragraph 0194); 
deriving residual samples based on original samples and the prediction samples for the current block (Page 19, paragraph 0200); 
determining whether the current block is partitioned (Page 19, paragraph 0197); 
deriving transform blocks by partitioning the current block based on a result of the determination (Page 19, paragraph 0197); 
deriving transform coefficients by performing a transform process on residual samples included in the derived transform blocks (Page 19, paragraph 0200);

encoding video information comprising information for the quantized transform coefficients (Page 19-20, paragraph 0202).
Chen is silent on deriving a flag for whether transform coefficients for the current block is present; determining whether the current block is partitioned based on a size of the current block and a maximum transform size, encoding video information comprising the flag, wherein based on a value of the flag being equal to 0, it is determined that the current block is not partitioned into the transform blocks, and wherein based on a value of the flag being equal to 1, it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size, wherein the width of the current block is W and the height of the current block is H, based on the width of the current block is W and the width of the current block is greater than the width of the maximum transform size, wherein a width of the transform blocks is derived as W/2, based on the height of the current block is H and the height of the current block is greater than the width of the maximum transform size, wherein a height of the 2Application No.: TBADocket No.: 8736.02181.US20 transform blocks is derived as H/2.
Kirchhoffer discloses obtaining a flag for whether transform coefficients for a current block is present; determining whether the current block is partitioned based on a size of the current block and maximum block size; encoding video information comprising the flag, wherein based on a value of the flag being equal to 0, it is  determined that the current block is partitioned (Page 11, paragraph 0112, 0115). Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify Chen to include the missing limitations as taught by Kirchhoffer in order to have a better compromise between encoding complexity and better rate distortion ration (Page 2, paragraph 0006) as disclosed by Kirchhoffer.
The combination is silent on determining whether the current block is partitioned based on a size of the current block and a maximum transform size, wherein it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size, wherein the width of the current block is W and the height of the current block is H, based on the width of the current block is W and the width of the current block is greater than the width of the maximum transform size, wherein a width of the transform blocks is derived as W/2, based on the height of the current block is H and the height of the current block is greater than the width of the maximum transform size, wherein a height of the 2Application No.: TBADocket No.: 8736.02181.US20 transform blocks is derived as H/2.
Zheng explicitly discloses determining whether the current block is partitioned based on a size of the current block and a maximum transform size, wherein it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater When the height of the current transform block is equal to the preset minimum size and the width of the current transform block is greater than the height of the current transform block, the splitting direction parameter is set to 1, that is, a value of interTUSplitDirection is 1”; therefore, if the height is equal, see paragraph 0081 that the width is greater and transform block must be split, Figure 1 for W/2), based on the height of the current block is H and the height of the current block is greater than the width of the maximum transform size, wherein a height of the 2Application No.: TBADocket No.: 8736.02181.US20 transform blocks is derived as H/2 (Figure 1, Page 8, paragraph 0081, Page 7, paragraph 0074: “When the width of the current transform block is  equal to the preset minimum size and the width of the current transform block is smaller than the height of the current transform block, the splitting direction parameter is set to 0, that is, a value of interTUSplitDirection is 0; a value of the size parameter of the current transform block is equal to an average value of the height of the current transform block and the width of the current transform block.”, therefore, if the width is equal, see paragraph 0081 that the height is greater and transform block must be split, Figure 1 for H/2).   Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify Chen to 
It is noted that the independent claims are in conditional form and the claims only require either width to be greater or height to be greater but not both. 
Regarding Claim 20, Chen and Zheng disclose all the limitations of Claim 16.  Zheng discloses, the width of the current block being greater than the width of the maximum transform size and a height of the current block being not greater than the height of the maximum transform size, wherein the current block is partitioned into transform blocks of (W/2)xH size (Figure 1, Page 8, paragraph 0081, Page 7, paragraph 0074: “When the height of the current transform block is equal to the preset minimum size and the width of the current transform block is greater than the height of the current transform block, the splitting direction parameter is set to 1, that is, a value of interTUSplitDirection is 1”; therefore, if the height is equal, see paragraph 81 that the width is greater and transform block must be split, Figure 1 for W/2). Same motivation as above.
Regarding Claim 21, Chen and Zheng disclose discloses all the limitations of Claim 16.  Zheng discloses the width of the current block being not greater than the width of the maximum transform size and the height of the current block being greater than the height of the  maximum transform size, the current block is partitioned into transform blocks of Wx(H/2) size (Figure 1, Page 8, paragraph 0081, Page 7, paragraph 0074: “When the width of the current transform block is  equal to the preset minimum size and the width of the current transform block is smaller than the height of the current transform block, the splitting direction parameter is set to 0, that is, a value of interTUSplitDirection is 0; a value of the size parameter of the current transform block is equal to an average value of the height of the current transform block and the width of the current transform block.”, therefore, if the width is equal, see paragraph 81 that the height is greater and transform block must be split, Figure 1 for H/2).  Same motivation as above.
Regarding Claim 22, Chen, Kirchhoffer and Zheng disclose discloses all the limitations of Claim 16.  Zheng discloses a width of the current block being greater than the width of maximum transform size and a height of the current block being greater than the maximum transform size, wherein the current block is partitioned into transform blocks of (W/2)x(H/2) size (Page 8, paragraph 0081, Figure 1D).  Same motivation as above.
Regarding Claim 27, Chen, Kirchhoffer and Zheng disclose all the limitations of Claim 16.  Chen discloses further comprising performing deblocking filtering for a reconstructed sample located in an adjacent area to boundaries of the transform blocks in the reconstructed picture (paragraph 0069-0070, 0089).  


Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kirchhoffer and Zheng as applied to claim 16 above, and further in view of Zhu et al (US 2018/0343450 and hereafter referred to as “Zhu”).
Regarding Claim 23, Chen, Kirchhoffer and Zheng disclose all the limitations of Claim 16.  .  Zheng discloses splitting the block when the block exceeds the maximum transform size and a width of the current block being larger than the maximum mx2n partitioned to 2n x2n).  Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by Zhu in order to have accurate image prediction and high coding efficiency (Page 1, paragraph 0002) as disclosed by Zhu.
Regarding Claim 24, Chen, Kirchhoffer and Zheng disclose all the limitations of Claim 16.  Zheng discloses splitting the block when the block exceeds the maximum transform size and a width of the current block being not larger than the maximum transform size and a height of the current block being larger than the maximum transform size (paragraph 0081, paragraph 0074, width equal to the preset minimum size and height exceeds maximum transform size).  Zheng is silent on, wherein the current block is partitioned into transform blocks of WxW size. Zhu discloses wherein the current block is partitioned into transform blocks of WxW size (Figure 8, Page 4, paragraph 0052, 2mx2n partitioned to 2n x2n). Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by Zhu in order to have accurate image prediction and high coding efficiency (Page 1, paragraph 0002) as disclosed by Zhu.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kirchhoffer and Zheng as applied to claim 16 above, and further in view of Terada et al (US 2014/0072215 and hereafter to as “Terada” ).
Regarding Claim 25, Chen, Kirchhoffer and Zheng discloses all the limitations of Claim 16.  Zheng discloses size of current block and maximum transform size is NXN (paragraph 0081). The combination is silent on size of block is 128X128 transform size is 64X64.  Terada discloses wherein the size of the current block is 128x128, and the maximum transform size is 64X64 (paragraph 0151, 0153).  Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by Terada in order to increased coding efficiency(Page 1, paragraph 0006) as disclosed by Terada.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kirchhoffer and Zheng as applied to claim 16 above, and further in view of Bossen et al (US 2014/0341281 and hereafter referred to as “Bossen”).
Regarding Claim 26, Chen, Kirchhoffer and Zheng discloses all the limitations of Claim 16.  The combination is silent on transform kernel.  Bossen discloses wherein the maximum transform size is a size of a maximum transform kernel among transform kernels (Page 7-8, paragraph 0077).  Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by Bossen in order to reduce redundancies and bandwidth requirements (Page 1, paragraph 0005, 0006) as disclosed by Bossen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



April 27, 2021